                                  Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 1 of 20

                                                                                                          U.S. DISTRICT COURT
                                                                                                         DISTRICT OF VERMONT
                                                                                                                         F~
                                                                                                                f qn.... ~w
                                                  UNITED STATES DISTRICT COURT
                                                            FOR THE                                     2021 JJN -9 ftH ~: 4l
                                                      DISTRICT OF VERMONT

                                                                                                         BY..     ~tr
                                                                                                                   .J
                 100 BANK, LLC,                                       )                                      0£PUTY CLEf,f(
                       Plaintiff                                      )
                                                                      )
                                     V.                               )
                                                                      )
                 BTC MALL ASSOCIATES, LLC;                            )
                 CITY OF BURLINGTON;                                  )
                 THE BURLINGTON DEVELOPMENT                           )
                 REVIEW BOARD; CAITLIN HALPERT,                       )
                 in her official capacity; BROOKS                     )
                 McARTHUR, in his official capacity,                  )
                 SEAN MCKENZIE, in his official capacity,             )
                 BRADFORD L. RABINOWITZ, in his                       )
                 official capacity; HARRIS SPRINGER, in               )
                 his official capacity; SCOTT GUSTIN, in              )
                 his official capacity,                               )
                          Defendants                                  )
                                                                      )
                             and                                      )
                                                                      )
                 BRADLEY M. BIGGIE, in his official capacity;)
                 KIM IA~·IELLl, in her official capacity,    )
                       Relief Defendants                     )


                                                               COMPLAINT

                                                              Nature of Action

                             1.      The City of Burlington cannot be a judge in its own case. As part of their

                 Amended Development Agreement, the City of Burlington and BTC Mall Associates, LLC

                 (''BT_(:_") agreed to reconnect Pine Street in downtown Burlington. There was only one problem;

                 the proposed road ran straight through 100 Bank, LLC' s (" 100 Bank") property. 100 Bank has

                 tried for more than four years to negotiate some fair resolution to its dispute and to allow the

                 economic development in downtown Burlington to occur. Rather than talk to 100 Bank, BTC


gravel &
    shea
A PROFESSIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                            Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 2 of 20




                      has resoned to using the City of Burlington's zoning process to deprive 100 Bank of the

                       fundamental protections of property rights that the United States Constitution grants all citizens.

                                       2.      The City of Burlington has only added to the number and severity of the

                       violations of 100 Bank's constitutional rights. Because the City of Burlington stood to benefit

                       from its Amended Development Agreement with BTC, it could not be the judge of BTC's permit

                       application. The City's interested position compromised every part of the Development Review

                       Board's proceedings.· On numerous occasions, the City failed to provide 100 Bank with proper

                       notice. The City failed to provide 100 Bank a critical \\-Titten decision that it made and that

                       100 Bank did not know existed. The City's salaried employees drafted the decision for the

                       supposedly independent Development Review Board ("DRB"), but acted under an irresolvable

                       conflict of interest when it drafted 1he decision.

                                       3.      'I his is an action t0 protect 100 Bank's constitutional rights to be free ofthe

                       illegal condemnation of private prnperty, to receive due process of the law. and to protect its right

                       to access the j udidal system.


                                                                               Parties

                                       4.      Plaintiff 100 Bank, LLC ("100 Bank") is a Vermont limited liability company.

                                       5.      BTC Mall Associates, LLC ("BTC") is the owner of the site of the former mall in

                       downtown Burlington, Vermont.

                                       6.      The City of Burlington i:3 a Vermont municipality.

                                       7.      The Burlington Development Review Board (the "PRB") is a municipal panel

                       created by the City of Burlingten under 24 V.S.A. § 4460.

                                       8.      Caitlin Halpert is n member of the Burlington Development Review Board and is

                       named in this action in her official capacity.

gra~~e~                 I AnnrnYS ,, L"
                                                                                -2-
A. PROF[<;<;JO:'\!AI CORPnR.,>,,TJON

76 St. Paul Street
P.O. Box 369
Burlmgton, Vermont 05402-0369
                                                Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 3 of 20




                                         9.        Brooks McArthur is a member of the Burlington Development Review Board and

                        is named in this action in his official capacity.

                                         10.       Sean McKenzie is a member of the Burlington Development Review Board and is

                        named in this action in his official capacity.

                                         11.       Bradford L. Rabinowitz is a member of the Burlington Development Review

                        Board and is named in this action in his official capacity.

                                         12.       Harris Springer is a member of the Burlington Development Review Board and is

                        named in this action in his official capacity.

                                          i3.      Scott Gustin is the Division Manager for the Zoning Division and is the Zoning

                        Administrator for the City of Burlington and is named in this action in his official capacity. Mr.

                        Gustin is an employee of the City of Burlington and draws his salary from the City.

                                          14.      Bradley M. Biggie is one of two Building Inspectors for the Department of

                        Pennitting and Inspections the City of Burlington and is named in this action in his official

                        capacity. Building inspectors have the power to issue construction permits that implement the

                        decisions of the Development Review Board. Mr. Biggie is an employee of the City of

                        Burlington and draws his salary from the City. He is a relief defendant.

                                          15       Kim Ianelli is one of two Building Inspectors for the Department of Permitting

                        and Inspections the City of Burlington and is named in this action in her official capacity. Ms.

                        lanelli is an employee of the City of Burlington and draws her salary from the City. She is a

                        relief defendant.


                                                                         Jurisdiction and Venue

                                          16.      This Court has jurisdiction pursuant to 28 U.S.C. §1331. The federal issues

                        include resolution of a Fifth Amendment illegal takings claim, a variety of Fifth and Fourteenth

gra~~e~ IATT<>R,m                       ATLAW
                                                                                  -3-
A PROFE~Sll)'.'JA.I (:11R.Pt)l-lAT!ON

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                        Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 4 of 20




                     Amendment Due Process claims, and an access to the judicial system claim under the First, Fifth,

                     and Fourteenth Amendments.

                                 17.       This Court may enter a declaratory judgment pursuant to the Declaratory

                     Judgment Act, 28 U.S.C. § 2202.

                                 18.       Venue lies in this jurisdictional district pursuant to 28 U.S.C. § 139l(b).




                            Burlington Fails To Provide 100 Bank With Notice And A Copy Of Relevant Decisions

                                 19.       Vermont statutory law authorizes local municipalities to engage in zoning in their

                     jurisdictions and regulate land development. See 24 VS.A Chapter 117.

                                 20.       One significant restriction on local zoning is found in 24 VS.A § 4302, which

                     requires that "[i]n implementing any regulatory power under this chapter, municipalities shall

                     take care to protect the constitutional right of the people to acquire, possess, and protect

                     property." 24 VS.A § 4302. This restriction creates a property interest for 100 Bank.

                                 21.       24 VS.A. Chapter 117 also creates a property interest in the right to participate in

                     matters affecting property owners on and near a proposed project. 24 VS.A§ 4464 (a)(l)(C)

                     and 4464(a)(2)(B) create obligations to notify parties like 100 Bank and created property

                     interests for 100 Bank.

                                 22.       BTC used the City of Burlington zoning process to deprive 100 Bank of its

                     Constitutional rights to notice and an opportunity to be heard, to a neutral decision maker, its

                     right to receive judicial decisions, and the right to be free from illegal seizure of private property.

                                 23.       On September 3, 2020, BTC sent a letter to the Burlington DRB stating that:

                                           Please be advised that BTC Mall Associates, LLC, Devonwood
                                           Investors, LLC and their associated and affiliated entities ("BTC"),
                                           hereby abandon, withdraw and relinquish the submission to the
                                           Burlington Planning & Zoning Department for the Burlington Town
gra~~e~ I            ATTORNEYS AT LAW
                                                                            -4-
A PROFE~SIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                 Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 5 of 20




                                    Center project, as approved by the Burlington Development Review
                                    Board decision for File No. ZPl 7-0662 CA/MA, dated March 17,
                                    2017, as modified by the Judgement Order dated July 17 2018 in the
                                    matter captioned Devonwood Investors, LLC, 75 Cherry St., Docket
                                    38,4, 17 Vtec.

                 (the "Abandonment Letter").

                             24.    The City of Burlington illegally treated the Abandonment Letter as a matter for

                the Zoning Administrator to decide. Under Burlington's Comprehensive Development

                 Ordinance, the Zoning Administrator has no authority to decide the abandonment issue.

                             25.    The City of Burlington also failed to provide l 00 Bank notice of any proceeding

                 involving the abandonment of the permits for City Place.

                             26.    On September 14, 2020, Scott Gustin sent an e-mail to BTC and its

                representatives purporting to find that BTC could not abandon its permit ("September 14, 2020

                 Decision").

                             27.     Because Mr. Gustin's decision purported to be an official act by a City official

                with authority to decide, it represented the official policy of the City of Burlington. 100 Bank

                 did not receive notice of this purported decision.

                             28.     Mr. Gustin's decision not to provide notice to 100 Bank was also an official

                 policy of the City of Burlington.

                             29.    This policy caused 100 Bank to be subject to violations of its constitutional rights

                to due p!'ocess under the Fourteenth Amendment of the United States Constitution.

                             30.    On September 28, 2020, BTC's lawyers filed an appeal of the purported

                 September 14, 2020 Decision ("September 28. 2020 Appeal").

                             31.    On October 19, 2020, BTC filed its application to amend permit No. ZPl 7-0662

                 CA/MA - the one that it had just abandoned, withdrew, and relinquished. At the time that BTC



                                                                     -5-
A PROFESSIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                     Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 6 of 20




                filed its application, it was fuily aware of 100 Bank's property rights because 100 Bank had

                informed BTC of 100 Bank's property rights in writing. That amendment did not have

                 100 Bank's signature on it. The Zoning Department deemed BTC's application for an

                amendment to be incomplete.

                              32.       On October 23, 2020, 100 Baak requested that Mr. Gustin send them information

                about the City Place project: ·'\Vould you please send me the files related to the City Place

                Application?"

                              33.       While Mr. Gustin provided some documents, he decided not to include the

                 September 14, 2020 Decision on the Abandonment Letter and BTC's September 28, 2020

                Appeal of his September 14, 2020 Decision.

                              34.       On October 30, 2020, 100 Bank sent a letter to Scott Gustin, the Division

                 Manager of the City of Burlington Zoning Division that stated that BTC could not move forward

                 '.vith a permit application because it had sent the September 3, 2020 letter. When 100 Bank

                 submitted this letter, it had no Jr..nowledge of the September 14, 2020 Decision or the

                 September 28, 2020 Appeal. Its lack of knowledge prevented it from using BTC's arguments in

                 support of its        O'An   arguments that BTC's permit had been abandoned. It appears that the City

                 and Mr. Gustin viewed 100 Bank's claim as somehow procedurally defaulted. Had 100 Bank

                 had proper notice and access to relevant documents, it would have been able to assert the claim

                 with more force and with binding application on BTC because its own support for 100 Bank's

                 position.

                              35.       After receiving 100 Bank's October 30, 2020 letter, Mr. Gustin had an obligation

                 to inform them of the decision that he had rendered. Mr. Gustin's decision not to provide notice




gra~l!e~         IATTORNEYS AT LAW
                                                                         -6-
A PROFESSIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                 Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 7 of 20




                of the September 14, 2020 Decision and the September 28, 2020 Appeal was an official policy of

                the City of Burlington.

                             36.    This policy caused 100 Bank to be subject to violations of its constitutional rights

                to due process under the Fourteenth Amendment of the United States Constitution and First

                Amendment right to access the Courts.

                             37.    100 Bank provided BTC a copy of the October 30, 2020 letter. BTC failed to

                provide notice of its filings, Mr. Gustin' s decision, and notice of hearings on the issues to

                 100 Bank.

                             38.    On November 2, 2020, BTC filed a letter in support of its appeal with the DRB

                over its attempt to relinquish its permit. 100 Bank was not provided notice of the appeal or that a

                h\!aring had been set to hear the appeal even though it raised that specific issue with Mr. Gustin.

                             39.    BTC and the DRB agreed to a series of deferrals on the relinquishment issue

                 without providing notice of the hearings where the issur of deferrals were raised. Given that

                 100 Bank had no notice of the original decisions by the Zoning Administrator, 100 Bank had no

                idea what the nature of these particular proceedings was.

                             40.    Mr. Gustin's decisions not to provide notice of the appeal by BTC and the

                hearings where deferral were discussed and agreed to were official policies of the City of

                 Burlington.

                             41.    These policies caused 100 Bank to be subject to violations of its constitutional

                rights to due process under the Fourteenth Amendment of the United States Constitution and

                 First Amendment access to the Courts.

                             42.    On November 20, 2020, 100 Bank requested that the DRB and Scott Gustin

                 provide it notice of any proceedings involving BTC's attempt to construct anything in



                                                                    -7-
A PROFESSIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                   Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 8 of 20




                   connection with the City Place development. Specifically, it stated that 100 Bank "would like to

                   have notice of any proceeding involving the City Place Development" and that "100 Bank would

                   like to have notice of all proceedings and any opportunity to comment at each." It also

                   specifically noted that it had not received any ruling on the issue that it had raised in its October

                   30, 2020 letter. Id.

                                 43.   After receiving 100 Bank's letter, Mr. Gustin had yet another opportunity to make

                   a decision about providing infonnation to 100 Bank.

                                 44.   Mr. Gustin's decision not to provide notice of the appeal by BTC, the hearings

                   where deferrals were discussed .md agreed to, and a copy of his decision were official policies of

                   the City of Burlington.

                                 45.   These policies caused 100 Bank to be subject to violations of its constitutional

                   rights to due process under the Foutteenth Amendment of the United States Constitution and

                   First Amendment access to the Courts.

                                 46.   100 Bank provided BTC a copy of the November 20, 2020 letter. BTC failed to

                   provide notice of its filings, Mr. Gustin' s decision, and notice of hearings on the issues.

                                 47.   The DRB scheduled a hearing on the amended permit under consideration for

                   March 3, 2021. The DRB did not provide 100 Bank's attorney with notice of the proceeding.

                    100 Bank only learned of the proceeding by checking the DRB website. On March 2, 2021,

                    100 Bank provided a letter outlining its opposition to the project proposed by BTC. The letter

                   again noted that it had not received any notice of a decision on the issue of BTC's abandonment,

                   withdrawal, and relinquishment of its permit. Id. at 2. It also noted "[ c]hanges are shown on the

                   permit drawings on 100 Bank Street Property that have not been reviewed or approved by 100

                   Bank, LLC." Id. at 5.



                                                                       -8-
A PROFP,\ll)'.'JAI CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                     Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 9 of 20




                                48.     In March 2021, the DRB issued an order approving an application from BTC

                   seeking to develop property around the former mall in downtown Burlington, Vermont, including

                  the construction of a road on 100 Bank's property ("March 2021 DRB Decision").

                                49.     On March 11, 2021, 100 Bank sent another written request to Mr. Gustin. It said:

                   "Would you please send me any written decision, permit, or amendment that is issued with

                   respect to City Place?" Mr. Gustin provided a copy of the DRB's decision, but decided to not

                   provide his own decision on the Abandonment Letter.

                                50.     Mr. Gustin's decision not to send a copy of his decision was an official policy of

                  the City of Burlington.

                                51.     This policy caused 100 Bank to be subject to violations of its constitutional rights

                   to due process under the Fourteenth Amendment of the United States Constitution and First

                   Amendment access to the Courts.

                                52.     Given the many violations of 100 Bank's Constitutional rights, 100 Bank was

                   unable to present all of its arguments in opposition to the issuance of the permit and has been put

                   at a disadvantage in subsequent legal proceedings. 100 Bank expects that this disadvantage will

                   continue.

                                53.     On May 17, 2021, the Environmental Division concluded that it did not have

                  jurisdiction to rule on issues of private property rights and set the case on a schedule to have a

                  trial in the fall of 2021.

                                 The City And BTC Had Common Interests In The Development Of The Project

                                54.     In June 2017, BTC removed the final obstacle to its redevelopment of the old

                   Burlington Mall in Burlington, Vermont. BTC marketed the redevelopment of that area as "City

                   Place."

                                55.     BTC then proceeded to demolish a portion of the old Burlington Mall.
gra~~e~            IATTORNEYSATLAW
                                                                        -9-
A PROFESSIO'.'JAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                              Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 10 of 20




                             56.    After that, BTC stopped all activity at the site of the old Burlington Mall without

                     completing any actual construction on the site.

                             57.    BTC's financing partner, Brookfield Asset Management, stopped providing

                     financial and operation support for the project to develop that area.

                             58.    One of the reasons that B10okfield stopped providing financial support was that

                     the original design of the City Place Project was not financially feasible.

                             59.    BTC needed a new design for City Place in order to make the City Place project

                     financially viable and to find a financing panner. To implement a design for construction, BTC

                     needed to obtain approval of the Burlington Development Review Board. To obtain that

                     approval, BTC needed cooperation for the City of Burlington. Any opposition to the City Place

                     b) the City of Burlington would have doomed the City Place project.

                             60.    Frustrated with the lack of progress in completing construction of the City Place,

                     the City of Burlington sued HTC for breaching its Development Agreement with the City.

                             61.    At the same time, BTC sued the City of Burlington for a declaratory judgment

                     that it had no obligation under the existing development agreement because it had abandoned,

                     withdrawn, and relinquished its permit under which to construct City Place. In connection with

                     that suit, BTC sent the Abandonment Letter to Scott Gustin, the Zoning Administrator for the

                     City of Burlington.

                             62.    Almost immediately after the litigation commenced, BTC and the City began to

                     discuss settlement of the case. At the time that BTC and the City discussed settlement, they were

                     fully aware of 100 Bank's property rights because 100 Bank had informed both the City and

                     BTC of their property rights.




                                                                     - 10 -
A PROFESSIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                  Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 11 of 20




                                63.   The City wanted to make sure that it obtained certain promises from BTC in order

                  to withdraw its litigation. One issue that was very important to the City was obtaining the ability

                  to reconnect downtown Burlington by adding two north-south streets.

                                64.   As a part of the old Burlington Mall project, the City decided to close off two of

                  its streets. The area where the two streets were formerly located became the property of private

                  individuals. One of those streets, Pine Street, was in the area of where 100 Bank's property now

                  IS.


                                65.   The City ultimately decided that it had made a mistake in closing off those streets.

                  As part of its municipal plan, the City included the reopening of Pine Street as a goal for the

                  City's development.

                                66.   When the City of Burlington and BTC negotiated a settlement to their litigation, it

                  included an obligation by BTC to donate two parcels of land that would be where the new Pine

                  Street and Saint Paul Street extension would be.

                                67.   BTC conveyed the property at no cost to the City.

                                68.   Under the settlement agreement, BTC had the obligation to construct the two

                  streets. That obligation included "reconnecting" them to the existing streets. Reconnecting Pine

                  Street necessarily required BTC to take 100 Bank's property to build the road that it was

                  contractually obligated to construct.

                                69.   The City and BTC also agreed to build the streets to the high standards set for the

                  City's "Great Streets" initiative. The City benefitted by having two experiments to demonstrate

                  its proof of concept on the "Great Streets" initiative. Its previous attempt to implement the

                  concept was not well received.




                                                                      - 11 -
A PROFESSIO'.'JAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                              Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 12 of 20




                             70.   The building of public streets is a function that is traditionally associated with

                municipalities such that BTC was acting to advance the interests of the municipality by building

                the reconnections of Pine Street and Saint Paul Street.

                             71.   As part of the settlement agreement, the City committed to cooperate in good faith

                with BTC to facilitate the timely development of the revised project that BTC had submitted to

                the DRB for approval. Under the settlement, the City also undertook the obligation to provide

                plans satisfactory to the DRB that would guide BTC's construction of the reconnected streets.

                             72.   In advancing the Project, the City provided significant aid to BTC's efforts to

                obtain DRB approval. This aid included expedited consideration of BTC' s revised project.

                             73.   The City also provided significant aid in the expertise that its various

                departments, including the Department of Public Works, provided to BTC.

                             74.   Prior to the March 2021 DRB Decision, Mary O'Neil prepared a memorandum to

                the DRB. ("O'Neil Memorandum'') The O'Neil Memorandum served as a template for the

                March 2021 DRB Decision. As a salaried employee of the City, Ms. O'Neil was hopelessly

                conflicted because of the financial gains that the City stood to receive under the Amended and

                Restated Development Agreement.

                             75.   The March 2021 DRB Decision was nearly word for word identical to the O'Neil

                Memorandum. The DRB's "findings'' were taken verbatim from the O'Neil Memorandum. As a

                result, the conflict thar O'Neil possessed infected every aspect of the DRB's decision.

                             76.   Nearly all of the DRB's legal conclusions suffered from the same defect as its

                 legal conclusions were word for word identical to the words of the O'Neil Memorandum.

                             77.   The City Attorney had to offer advice to the DRB even though the Attorney was

                hopelessly conflicted because of all of the obligations that the City had undertaken in the



                                                                   - 12 -
A PROFESSIONAL CORPORATION

76 St. Paul Street
P.O. Box369
Burlington, Vermont 05402-0369
                              Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 13 of 20




                settlement with BTC. The City Attorney could not offer serious advice against the approval of

                the revised project without placing the City in significant financial peril.

                             78.   BTC became an agent for the City by using the zoning process to obtain approval

                to build two streets that it would then turn over to the City. BTC used the zoning process to

                advance the City's land acquisition and development goals.

                             79.   The revised project was materially different from the original project in many

                respects including, without limitation, a significant reduction in the amount of parking. The

                reduction in the amount of parking had a significant negative effect on I 00 Bank because

                 100 Bank has the right to 100 spaces of parking on BTC' s land due to an easement.

                             80.   Given the many obligations and opportunities for material enrichment in the

                senlement agreement, the City was hopelessly conflicted in both supporting BTC's DRB

                application and purporting to provide neutral advice to the DRB and purported neutral decision-

                making through the Zoning Administrator and the DRB.

                             81.   The City Council for Burlington reviewed and approved the settlement agreement

                documents in a formal vote. That vote made the contents of the agreement official government

                policy.

                             82.   The settlement agreements requiring that Pine Street be reconnected over

                 100 Bank's property caused 100 Bank to be subjected to a denial of its Constitutional right to be

                free from a Constitutional Taking.

                    Lacking Any Condemnation Power, The DRB Authorized A Taking Of 100 Bank's Property

                             83.   100 Bank owns the property on and near where the building at 100 Bank Street is

                 located.




                                                                  - 13 -
A PROFESSIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                                  Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 14 of 20




                                84.          Despite 100 Bank's ownership of the property, BTC proposes to develop

                 100 Bank's property in connection with its project at City Place in Burlington. BTC submitted a

                 full set of architectural plans showing how it would construct the City Place project.

                                85.          The drawings that BTC submitted to the ORB show that BTC is developing

                 100 Bank's property as shown in the image below:

                                   """""""                         ,
                              l-~i-.~u;..""'l'""'~-r-·-r®:.:;....r-.-ru;-..,-,,fi
                                             ®
                                              t
                                             ii     100 ilerii SllWI
                                                      '/AO:!P.11:l
                                                      o«-ctsi'




                                                     ®
                                                     J;(_J_
                                                     ii           -----'----
                                                      I-




                                                     !(
                                                      0::


                 Plat Plan: Lot Line Adjustment for BTC Mall Associates, LLC, Latitudes Land Survey ("Plat

                 Plan"). Zoning Department requested that the applicant add the Plat Plan to the set of plans

                 submitted to the Board. Id.




                                                                                    - 14 -
A PROFESSIO.NAL CORPORATION

76 St. Paul Street
P.O. Box369
Burlington, Vermont 05402-0369
                                       Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 15 of 20




                                         86.      BTC is developing 100 Bank's prope1ty by building a road on, through, and
                            below BTC's property:




                                                                        - - - - - EXISTING EGRESS CORRIDOR
                                                                                  FRCM 100 1Wt< Sll[ET


                                                                                           SOIL INFILL
                                                                                           WITH C0NC
                                                                                             IW..K

                                                                                           !00
                                                                                      C
                                                                                          BANK
                                                                        ·= -   -- '
                                                                                      I
                                                                                      I   STREET




                                                                                                     l!li.
                                                                       ®                             i>C


                       Site Plan, C-103.


                                   87.          The DRB authorized the construction of the Pine Street extension on, through,
                       and under 100 Bank's property.


                                   88.         The DRB knew that it was approving the construction of a road because it

                      discussed it in its conditions for the permit: "As new public streets are included in this project,

                     procedures for acceptance outlined in Sec. 10.1.12, Dedication of Public Streets, must be
                     followed."


                                 89.           Through its standard conditions included in every permit, the DRB incorporates

                    all the plans submitted by the Applicant into its order. Those plans include the plans described

                    above that show the road being built on 100 Bank's property.

gra~~e~             Im"""'"
/\ PROFESSIO~AL CORPORATIO:-.J
                                 CAW
                                                                                - 15 -
76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05401-0369
                                         Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 16 of 20




                                       90.   The invasion is not a minor invasion. The road occupies approximately 18.66%

                       of the sqaare footage of 100 Bank's property. Additional square footage is consumed by other

                       improvements that BTC seeks to build on 100 Bank's property.

                                       91.   100 Bank does not consent to the use of its property in the manner proposed by

                       BTC. 100 Bank has made BTC aware of 100 Bank's property rights for years. 100 Bank has

                       been attempting to negotiate in good with BTC for years.

                                       92.   In addition to the plans submitted to the DRB, 100 Bank has repeatedly informed

                       the City bf its property rights.

                                       93.   100 Bank never signed any permit application submitted by BTC.

                                       94.   The DRB never ruled on the issue of whether BTC had withdrawn, abandoned

                       and relinquished its original permit.


                                                                        COUNT!
                                                              42 U.S.C § 1983 - Due Process

                                       95.   100 Bank re-::i.lleges and incorporates by reference the previous number

                       paragraphs.

                                       96.   Through their various decisions to not provide notice to 100 Bank and to not

                       provide 100 Bank with their decisions. which are discussed elsewhere in the Complaint,

                       Defendants deprived 100 Bank of its Constitutional right under the Fourteenth Amendment to

                       notice and an opportunity to be heard.

                                       97.   Mr. Gustin, the DRB Defendants, and BTC all acted under color of state law in

                       depriving 100 Bank of its Constitutional right under the Fourteenth Amendment to notice and an

                       opportunity to be heard.




                                                                            - 16 -
/\ PROFFS',!O'.'J/\L CORPURATJ()'.'J

76 St. Paul Street
P.O. Box 369
Burlington. Vermont 05402-0369
                                 Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 17 of 20




                             98.     Through its official policies described elsewhere in the Complaint, the City of

                 Burlington violated 100 Bank's Due Process rights by failing to provide notice of the relevant

                 proceedings.

                             99.     Through its official policies described elsewhere in the Complaint, the City of

                 Burlington violated 100 Bank's Due Process rights by purporting to act on BTC's Abandonment

                 Letter even though the City Administrator had no authority to act on it.

                             100.    Through its official policies described elsewhere in the Complaint, the City of

                 Burlington violated 100 Bank's Due Process rights by acting as a decision maker in an action in

                 which it had a pecuniary interest and faced significant liability if a breach of the agreements

                 occurred.

                             101.    The City of Burlington acted under color of state law.

                             102.    Because the ORB March 2021 Decision relied heavily on the O'Neil

                 Memorandum and the legal advice of City of Burlington's staff attorney, the DRB March 2021

                 Decision was hopelessly conflicted by the City of Burlington's financial interests.

                             103.    100 Bank has a property interest in its fee simple title to its land - perhaps the

                 most traditional "property interest" that exists.

                             104.    100 Bank also has a property interest in the Vermont statutes that protect its right

                 to participate in ORB hearings to protect its fee simple title.

                             105.    100 Bank was deprived of its property interests without due process of law.

                             106.    100 Bank suffered damage the Defendants' violation of its Due Process rights,

                 including infringement of its traditional property rights, being unable to make certain legal

                 arguments in a timely and etlicient manner, incurring excessive attorney's fees, and enduring




                                                                     - 17 -
A PROFE~SIONAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
                              Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 18 of 20




                 actual invasion of its physical property b} BTC. BTC's physical invasions include its agents

                 coming onto 100 Bank's property to alter physically 100 Bank's building.


                                                                COUNT II
                                                       Section 1983 - Illegal Taking

                             107.   100 Bank re-alleges and incorporates by reference the previous number

                 paragraphs.

                             108.   Mr. Gustin, the ORB Defendants, and BTC violated 100 Bank's right to be free

                 from a Constitutional taking.

                             109.   100 Bank had a protected property interest in its fee simple land on which the

                 DRB approved construction of a road.

                             110.   The actions of Mr. Gustin, the DRB Defendants, the City of Burlington and BTC

                 have taken a portion of 100 Bank's protected property interest under color of state law without

                 just compensation.

                             111.   Through their various decisions and actions, Mr. Gustin, the DRB Defendants,

                 and BTC deprived 100 Bank of its Constitutional right to be free from illegal government

                 takings.

                             112.   Through its official policies, the City of Burlington deprived 100 Bank of its

                 Constitutional right to be free from illegal government takings.


                                                                COUNT III
                                           Section 1983 - First Amendment Access to the Court

                             113.   100 Bank re-alleges and incorporates by reference the previous number

                 paragraphs.




                                                                   - 18 -
A PROFESSIONAL CORPORATION

76 Sc Paul Street
Pn. Box 369
Burlington, Vermont 05402-0369
                                         Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 19 of 20




                                    114.     Mr. Gustin, BTC, and other unknown personnel violated 100 Bank's rights to

                     access to the judicial system by failing to provide a copy of the Gustin decision on the

                    Abandonment Letter.

                                    115.     Mr. Gustin, BTC, and other unknown personnel acted under color of state law in

                     denying 100 Bank access to Mr. Gustin's decision on the Abandonment Letter.

                                    116.     Mr. Gustin, BTC and other unknown personnel acted deliberately in deciding not

                    to provide copies of Mr. Gustin' s decision to 100 Bank.

                                    117.     100 Bank suffered injury because it was unable to use BTC's own position to

                     persuade the DRB that BTC had abandoned, withdrawn, and relinquished its permit.


                                                                      Claims for Relief

                                    WHEREFORE, Plaintiff prays that judgment be entered in its favor for the following

                     relief:

                                    A.       A declaration that it owns certain property as set forth in the ALT A Survey;

                                    B.       An injunction barring Defendants from entering 100 Bank's property;

                                    C.       An order barring the officials from building a road on 100 Bank's property;

                                    D.       An order barring the Building Inspector Defendants from issuing a permit that

                                             would im ade 100 Bank's property rights;

                                    E.       Damages;

                                    F.       Punitive Damages;

                                    G.       An order awarding attorneys' fees and costs; and

                                    H.       Such other and further legal and equitable relief as this Court deems just and

                     proper.




                                                                            - 19 -
A 1-'Rt)H.\\ltl'.'JAL CORPORATION

76 St. Paul Street
P.O. Box 369
Burlington. Vermont 05402-0369
                                   Case 2:21-cv-00154-wks Document 1 Filed 06/09/21 Page 20 of 20




                                                                  JURY DEMAND

                                  Plaintiff demands trial by jury of all issues so triable.

                                  Dated:         Burlington, Vermont
                                                 June 9, 2021

                                                                                       u--v--tf'rtsji.4
                                                                         ?? ,.·, Matthew B. Byrne,
                                                                                                  -"-- = -
                                                                                                      1

                                                                                  Gravel & Shea PC
                                                                                  76 St. Paul Street, 7th Floor, P.O. Box 369
                                                                                  Burlington, VT 05402-0369
                                                                                  (802) 658-0220
                                                                                  mbyme@gravelshea.com
                                                                                  For Plaintiff




                                                                         - 20 -
A PROFESS!O;',,Al CURPORAT!{ lN

76 St. Paul Street
P.O. Box 369
Burlington, Vermont 05402-0369
